TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00264-CV


In re Jim McPherson; Sherrie McPherson; Diversified Laborers, Inc.; Coastal Terminal
Operators, Inc.; Coastal Stevedoring Corporation; and Jacintoport Corporation





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relators filed a petition for writ of mandamus and an emergency motion to stay trial
court proceedings pending the outcome of the petition for writ of mandamus.  The emergency motion
to stay trial court proceedings is overruled.  The petition for writ of mandamus is denied.  See Tex.
R. App. P. 52.8(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Yeakel and Puryear
Filed:   May 23, 2003